                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        DIANE WILKIE,                                    CASE NO. C17-1674-JCC
10                            Plaintiff,                   MINUTE ORDER
11             v.

12        METROPOLITAN LIFE INSURANCE
          COMPANY, et al.,
13
                              Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on telephonic notification that the parties have
18
     settled. The Clerk is DIRECTED to terminate the pending stipulated motion to seal the
19
     administrative record (Dkt. No. 19) and motion for judgment under Federal Rule of Civil
20
     Procedure 52 (Dkt. No. 21). The parties are DIRECTED to file the appropriate dismissal
21
     paperwork, or a joint status report informing the Court of the status of the parties’ settlement
22
     negotiations, by December 28, 2018.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C17-1674-JCC
     PAGE - 1
 1        DATED this 28th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1674-JCC
     PAGE - 2
